WELLIVER, Judge,
dissenting.
I respectfully dissent and concur in the dissenting opinion of Donnelly, J. I write separately to touch upon what I believe to be other pertinent matters.
The most obvious flaw in the principal opinion is the degree to which it confuses the interest of the candidate in the outcome of the election with what I perceive to be the public interest in elections — that they be fairly conducted and their outcome finalized at the earliest possible moment. The result of the principal opinion is that this April 7, 1987, election cannot possibly be finalized by the trial court earlier than one year and two or three months following the election, depending on discovery and condition of the trial docket. If appealed, finalization cannot be expected before the expiration of two years or more, either after *48the end of the terms of office, or half-way through the term, depending upon whether the mayor’s term is two or four years. The broad language utilized by the principal opinion cannot be interpreted as other than an open invitation that this become true in all close elections.1
The most obvious technical flaw in the principal opinion is that it is decided on a point not raised in the appeal. Appellant raised five points on appeal: (1) whether § 115.579 required a summons with a fifteen-day return date; (2) that § 115.579 as applied by the circuit court to dismiss his petition deprived him of due process because it was too vague and ambiguous to give notice to the parties and court officials that a summons with a fifteen-day return date was required; (3) that § 115.579 as applied by the circuit court to dismiss his petition violated his right to access to the courts under the Missouri and United States Constitutions; (4) that § 115.579 as applied by the circuit court to dismiss his petition deprived him of due process of law under the Missouri and United States Constitutions because it dismissed his cause of action without a hearing on the merits; (5) that § 115.579 as applied by the circuit court to dismiss his petition deprived him of the right to equal protection under the United States Constitution because an action in which a summons with a fifteen-day return date would have been considered on the merits.
In Beatty v. Metropolitan St. Louis Sewer District, 700 S.W.2d 831 (Mo. banc 1985), this Court determined that the procedural requirements of the Comprehensive Election Act are not vague or ambiguous. Because the trial court dismissed appellant’s petition without prejudice, and appellant did not file, or seek leave to file, another election contest petition in the circuit court after the dismissal, I would hold that appellant does not have standing to assert that he was denied a meaningful opportunity for a hearing on the merits of his claim or that he was deprived of his right to judicial review in violation of the Equal Protection Clause. See Logan v. Zimmerman Brush Co., 455 U.S. 422, 102 S.Ct. 1148, 71 L.Ed.2d 265 (1982) (dismissal with prejudice under similar circumstances violates party’s constitutional right of due process). I would reject appellant’s open courts claim on the same grounds.
Had appellant alleged trial court error for denying his motion to amend the summons, there might be merit to his claim. However, this question cannot be reached because appellant’s failure to ascertain whether another petition could be filed negates any prejudicial impact the trial court’s ruling on this issue would otherwise have. Dismissal without prejudice dismisses the petition, not the action. Pender v. Pender, 634 S.W.2d 244 (Mo.App.1982).
The trial court should be affirmed.

. Another and similar case pends application for transfer as we vote this case. Like this case. finalization would involve a similar amount of time.